Title: To John Adams from Tench Coxe, 28 October 1792
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia Octr. 28th. 1792

As I learn from your son, who was good enough to call on me on Friday Evening, that you do not expect to leave Massachusetts, ‘till the middle of November I do myself the Honor of writing to you on present appearances here.
The exertions of the enemies of the government in Pennsa. and the weight of a public character & his friends which, in my opinion, has been industriously thrown into that scale, have occasioned us to lose Messrs. Bingham, Wyncoop & Sitgreaves, and tho our other three Candidates (for there were seven agreed upon by both sides) are likely to be elected, there is a little danger even with regard to them, the returns from two Counties being unknown.  The twelve persons in dispute run from 13000 to 16900, and ten of these from 14400 to 16900, so that 2500 Votes is the extreme difference, and we are yet to know the result in two Counties.  If we are not more fortunate than we have in truth any reason to expect to be, Mr. Smilie will throw out some one of the federal ticket, and nothing but Mr. C. Thompson’s leading him, under the disadvantage of having publicly declined, can prevent the Election of the Western gentleman.  From this manifestation of the strength and, what has been of more importance, of the activity, and address of the two parties, it is rather to be supposed that there will be a similar course of things to the federal in regard to the electors of the chief Magistrates.  The presumption is, if they succeed, that two thirds of the electors (if not more) will vote for Mr. Clinton, or any other gentleman supported by those who are discontented with the general government.  In this Business of popular election and in a state so heterogeneously constituted, it would be ill judged to pronounce with too much Decision, but such are the sober opinions of the considerate friends of the Government.  The apprehensions of the timid, and the suggestions of the warm part of its friends carry them further, as might be supposed.  I still think well of the prospects in New Jersey & Maryland. The latter may be lost by superior activity, address &ca. against us and inadvertence of our friends to the great importance of the Election.
I am of opinion, Sir, that the political happiness of this country is more likely to sustain a degree of interruption (wch. must depend upon circumstances) than has appeared probable since the adoption by eleven States.  There are several tendencies of our Imperia in Imperio, wch. must proceed to a crisis.  The indiscretion of the overweaning lovers of state governments may happily bring on this crisis so fast as to render it a mere agitation of the public mind.  If the people can be brought to perceive that an adherence to that one political solecism ought (from experience, reason and the opinions of the wise and informed of all ages) and will inevitably  destroy the greater blessings of national Government we may get thro our present embarrassments.  As the interval between the form of the existing representation, and to the meeting of that now in election, is long, solid truths and candid reasonings may effect wonders among a people so much alive to political topics. The many of all parties, in a nation not much corrupted, are honest, and have a common interest with each and with Nation at large.  Passionate, or mistaken or wicked leaders may have the people taken from them by the force of truth and reason, and the two first may themselves be separated from the last—Our cause is good—our end the noblest on this side the grave and intimately connected, by its influences of on individual Virtue, with the eternal happiness of our kind—I am confident that the resources in probity, knowledge, and understanding of the federalists is not inferior to those of their opponents.  Whether the conflict be mild or violent, therefore, long or short, I confidently rely on final success, tho the Country may suffer unnecessarily in the course of the Struggle.
The members are beginning to appear—Messrs. Few, Izard, Butler, Morris, and (it is said this morning) Langdon & Monroe of the Senate are here—Messrs. Gilman, Gerry, Fitzsimons, Muhlenberg, Lawrance, Smith S.C. & Williamson, with Mess Otis & Beckley are on the spot—as are all the officers of the executive departments.  Messrs. Madison & Brown were expected on Friday Evening.—
Mrs. Coxe requests Mrs. Adams to do her the Honor to accept her most respectful comps. to which I beg leave to add my own.
With unfeigned and high respect, / I have the Honor to be, Sir, / your most obedient / & most humble Servant

Tench Coxe